United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2823
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Western District of Missouri.
Gene E. Dudley,                           *
                                          *      [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: September 5, 2000
                                Filed: September 13, 2000
                                    ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Gene E. Dudley appeals from the district court’s1sentence imposed upon his
guilty plea to multiple counts of drug-trafficking, in violation of 18 U.S.C. § 841(a)(1),
(b)(1)(c) and (d), and to being a felon in possession of a firearm, in violation of 18
U.S.C. §§ 922(g) and 924(a)(2). At sentencing, Dudley objected to his designation as
a career offender, arguing that one of the predicate felony convictions--offering
violence to a correctional officer, in violation of Mo. Rev. Stat. § 217.385 (1982)--was


      1
        Honorable D. Brook Bartlett, late a United States District Judge for the Western
District of Missouri.
not sufficiently serious to constitute a crime of violence for purposes of U.S. Sentencing
Guidelines Manual § 4B1.2(a) (1998), particularly because he had not intended to harm
the correctional officer and had merely “shoved” him. The district court overruled
Dudley’s objection and sentenced him to concurrent prison terms of 140 months and
60 months, and 3 years supervised release. On appeal, he renews his argument against
career-offender status. We affirm.

       Under section 217.385 as it existed at the time of Dudley’s state conviction, it
was a crime for an inmate to “offer to commit violence to an officer or employee of a
correctional institution.” We agree with the district court that the use or threatened use
of physical force is an inherent element of this crime, and thus that it is a crime of
violence for purposes of career-offender status, notwithstanding Dudley’s subjective
intent. See U.S. Sentencing Guidelines Manual § 4B1.2(a)(1) (1998) (stating in
relevant part that “crime of violence” is any offense under federal or state law,
punishable by imprisonment for term exceeding one year, that has as element “use,
attempted use, or threatened use of physical force against the person of another”);
United States v. Leeper, 964 F.2d 751, 753 (8th Cir. 1992) (manslaughter by definition
includes use of force and thus constitutes crime of violence under § 4B1.2; crimes of
violence for purposes of § 4B1.2 are not limited to intentional acts); United States v.
Wright, 957 F.2d 520, 521 (8th Cir.) (“Courts can examine [the facts of] an underlying
offense [rather than the elements of the offense alone] only when that offense can be
committed without violence within the meaning of section 4B1.1.”) (internal citations
and quotations omitted), cert. denied, 506 U.S. 856 (1992).

       In a pro se supplemental brief filed with leave of this court, Dudley argues that
the district court abused its discretion in refusing to consider his pro se “objections” to
the presentence report. We see no abuse of discretion, as Dudley attempted to raise
these matters without obtaining leave from the district court to proceed pro se or as co-
counsel. See United States v. Einfeldt, 138 F.3d 373, 378 (8th Cir.) (no right to hybrid
representation exists; decision to permit defendant to proceed as co-counsel with

                                            -2-
appointed attorney rests in discretion of trial court), cert. denied, 525 U.S. 851 (1998);
United States v. Swinney, 970 F.2d 494, 498 (8th Cir.) (district court did not abuse its
discretion in requiring defendant to address court through court-appointed attorney),
cert. denied, 506 U.S. 1011 (1992) and 507 U.S. 1007 (1993). The remaining
arguments in Dudley’s pro se brief are not properly before us, as they were not
properly raised and decided below. See Cavegn v. Twin City Pipe Trades Pension
Plan, No. 99-3518, 2000 WL 1166323, at *4 (8th Cir. Aug. 18, 2000) (court of appeals
reviews only final decisions of district court and will not address issues district court
did not consider).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-